EXAMINER'S AMENDMENT
The amendment to the claims filed on 08/15/2022 does not comply with the requirements of 37 CFR 1.121(c) because claims 32, 34, 38, 40, and 43, do not include all the text and limitations of the claim amendments dated 10/21/2021.
However, in the interest of expediting prosecution and because the non-compliant amendment would otherwise place the application in condition of allowance, an examiner’s amendment has been provided to correct the missing text and typographical errors. See MPEP 714 II.E.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Gibbons on 09/06/2022.

The application has been amended as follows: 
In Claim 4, line 2, DELETE “2,4,6-Trimetly-2, 4,6-triphenylcyclotrisiloxane” and INSERT --- 2,4,6-trimethyl-2,4,6-triphenylcyclotrisiloxane ---.

In Claim 32, line 14, after “greater than” INSERT --- or equal to ---.
In Claim 32, line 15, after “m represents an integer” DELETE “between 0 and 1” and INSERT --- of 0 or 1 ---.
In Claim 32, line 18, after “spin coating the liquid adhesion promoter composition on the surface of the substrate” INSERT --- , ---.
In Claim 32, line 19, after “evaporating” INSERT --- the ---.
In Claim 32, line 20, after “the substrate;” DELETE “and”.

In Claim 34, line 2, DELETE “between about 80°C and 180°C” and INSERT --- from 80°C to 180°C ---.

In Claim 38, line 13-14, after “spin coating the liquid adhesion promoter composition on the surface of the silicon substrate” INSERT --- , ---.
In Claim 38, line 14, after “evaporating” INSERT --- the ---.
In Claim 38, line 15, after “the silicon substrate;” DELETE “and”.

In Claim 40, line 2, DELETE “between about 80°C and 180°C” and INSERT --- from 80°C to 180°C ---.

In Claim 43, line 14, after “greater than” INSERT --- or equal to ---.
In Claim 43, line 15, after “m represents an integer” DELETE “between 0 and 1” and INSERT --- of 0 or 1 ---.
In Claim 43, line 18, after “spin coating the liquid adhesion promoter composition on the surface of the substrate” INSERT --- , ---.
In Claim 43, line 19, after “evaporating” INSERT --- the ---.
In Claim 43, line 20, after “the substrate;” DELETE “and”.
In Claim 43, line 21, DELETE “between about 80°C and 180°C” and INSERT --- from 80°C to 180°C ---.

DETAILED ACTION
Election/Restrictions
Claims 2, 22-25, and 32-45, are allowable. Claims 4 and 11, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office action mailed on 03/19/2020 is hereby withdrawn and claims 4 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The previous rejections of Claim(s) 32-37, 43 and 44, under 35 U.S.C. 103 as being unpatentable over US 6,455,443 B1 to Ecker et al. (hereinafter Ecker) and in further view of US 2006/0211240 A1 to Chi et al. (hereinafter Chi) are withdrawn in light of the amendments.
The previous rejections of Claim(s) 2, 22-25, and 32-44, under 35 U.S.C. 103 as being unpatentable over US 6,455,443 B1 to Ecker et al. (hereinafter Ecker) and in further view of US 2019/0211210 A1 to Wojtczak et al. (hereinafter Wojtczak) are withdrawn in light of the  amendments.

Allowable Subject Matter
Claims 2, 4, 11, 22-25, and 32-45, are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is US 6,455,443 B1 to Ecker et al. (hereinafter Ecker). Ecker teaches forming an adhesion promoter solution by mixing a silane coupling agent, i.e. adhesive promoter, in a solvent to a concentration of about 0.10% or more (col 4, ln 40-53), wherein the solvent is propylene glycol monomethyl ether acetate (PGMEA) (col 6, ln 24-35), which meets the claimed casting solvent. Ecker further teaches the method of fabricating and IC comprising at least one low-k dielectric material in contact with a substrate wherein the low-k dielectric has improved adhesion to the substrate. (col 2, ln 35-50). The method comprises spin coating the adhesion promoter solution upon silicon substrates, drying the substrate, baking at 100 deg, and rinsing the substrate with the solvent PGMEA (i.e. casting solvent), in order to remove the any residual unreacted silane coupling agent and form a film coating. (col 5, ln 14-25 and col 6, ln 37-46). 
Ecker does not explicitly the claimed non-cyclic or cyclic compound formulas.
Ecker also does not teach the adhesion promoter having a thickness between 1.32 nm and 170 nm.

The second closest prior art is US 2006/0211240 A1 to Chi et al. (hereinafter Chi). Chi teaches the field of fabrication of semiconductor integrated circuits on wafer substrates and dielectric layers (para 1). Chi further teaches the method of enhancing adhesion of low-k dielectric layers (para 11-12), comprising forming an adhesive layer with siloxane precursors comprising octamethylcyclotetrasiloxane or hexamethylcyclotrisiloxane (para 19-20 and 36). Chi further teaches the above adhesive layer made from the siloxane precursors improves adhesion between the dielectric layers. (para 11-12).
Chi does not teach the method of forming the adhesion promoter on a surface of a substrate cited in claims 32, 38, and 43.
Chi also does not teach the adhesion promoter having a thickness between 1.32 nm and 170 nm.

The next closest prior art is US 2019/0211210 A1 to Wojtczak et al. (hereinafter Wojtczak). Wojtczak teaches a process of surface treating semiconductor surfaces such as a silicon wafer (para 2-3 and 12), for forming dielectric stacks and pattern forming (para 3-4). Wojtczak further teaches the surface treatment forms a hydrophobic layer with an improved water contact angle of at least 50 deg (para 5). Wojtczak further teaches the surface treatment composition comprises a siloxane, additive and solvent (para 12 and 22), wherein suitable siloxanes include hexaphenylcyclotrisiloxane (para 17) and suitable solvents include propylene glycol dimethyl ether (para 22). Wojtczak also teaches the treated substrate is further processed for form more circuits such as an integrated circuit device (para 42), and that the modified surface will have an improved water contact angle of at least 55 deg, which prevents and minimizes capillary forces and the collapse of patterned features during the semiconductor manufacturing process (para 3, 25, and 38). 
Wojtczak does not teach the method of forming the adhesion promoter on a surface of a substrate cited in claims 32, 38, and 43.
Wojtczak also does not teach the adhesion promoter having a thickness between 1.32 nm and 170 nm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766   

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766